Citation Nr: 0844242	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for left elbow injury 
residuals with traumatic arthritis, currently rated as 20 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for postoperative 
fusion, T6-7, with intervertebral bone graft from right rib 
cage as secondary to the veteran's service connected left 
elbow injury residuals with traumatic arthritis.

3.  Entitlement to service connection for an adjustment 
disorder with depressed mood as secondary to the veteran's 
left elbow injury residuals with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in May 2005, and a substantive appeal 
was received in July 2005.   

The veteran was scheduled to testify at a videoconference 
hearing in November 2008.  He failed to report for the 
hearing or provide good cause for his failure to report.  


FINDINGS OF FACT

1.  The veteran's service-connected left elbow injury 
residuals with traumatic arthritis is not manifested by 
flexion of the minor forearm limited to 55 degrees; extension 
of the forearm limited to 100 degrees; or the hand fixed in 
supination or hyperpronation.  

2.  By rating decision in November 2002, the RO denied the 
veteran's claim for a back condition secondary to the service 
connected residuals, left elbow injury, with traumatic 
arthritis; the veteran did not file a notice of disagreement.

3.  Evidence received since the November 2002 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the claim.  

4.  By rating decision in November 2002, the RO denied the 
veteran's claim for an adjustment disorder with depressed 
mood; the veteran did not file a notice of disagreement.

5.  Evidence received since the November 2002 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left elbow injury residuals with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5010, 5205-5213 
(2008).

2.  The November 2002 rating decision that denied a service 
connection claim for a back condition secondary to the 
service connected residuals, left elbow injury, with 
traumatic arthritis is final.  38 U.S.C.A. § 7105 (West 
2002).  

3.  Evidence received since the November 2002 rating decision 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

4.  The November 2002 rating decision that denied a service 
connection claim for an adjustment disorder with depressed 
mood is final.  38 U.S.C.A. § 7105 (West 2002).  

5.  Evidence received since the November 2002 rating decision 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated April 2004.                                                                        

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The RO provide the veteran with an August 2008 correspondence 
that fully complied with Vazquez-Flores.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the April 2004 notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the RO 
provided the veteran with an August 2008 correspondence that 
fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in May 2004 and January 2005, obtained 
medical opinions as to the severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in April 2004.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the April 2004 notice constituted 
adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left elbow injury residuals 
with traumatic arthritis warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's service-connected left elbow injury residuals 
with traumatic arthritis have been rated by the RO under the 
provisions of Diagnostic Code 5010 and 5206.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Since the veteran is right handed, the veteran's left arm is 
his "minor" arm for the purposes of applying the rating 
criteria.

Pursuant to Diagnostic Code 5206, limitation of flexion of 
the minor forearm (elbow) is rated 0 percent when limited to 
110 degrees; 10 percent when limited to 100 degrees; 20 
percent when limited to 90 degrees; 30 percent when limited 
to 55 degrees; and 40 percent when limited to 45 degrees.  

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited to 45 degrees or to 60 degrees; a 20 percent rating 
is warranted when extension of the forearm of the minor upper 
extremity is limited to 75 degrees or to 90 degrees; a 30 
percent rating is warranted when extension of the forearm of 
the minor upper extremity is limited to 100 degrees; and a 40 
percent rating is warranted when extension of the forearm of 
the minor upper extremity is limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207.

A 30 percent rating is also warranted if the hand is fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in May 2004.  He 
stated that the pain in his elbow has become sharper than it 
was in October 2002.  He also reported tingling in all five 
digits.  The discomfort occurs whenever he uses his left arm 
for lifting, pushing, pulling, or any exaggerated movement.  
Pain goes back to baseline after resting his elbow for four 
to five hours.  The veteran rated normal pain at a 4 or 5 on 
a scale of 1-10.  At its worst, the pain will reach 8 or 9.  
He reported that he has stopped cooking and has decreased 
social activities because he does not want to aggravate the 
elbow.  The examiner noted that the veteran underwent nerve 
conduction studies in July 2003 that revealed moderate focal 
neuropathy of the left ulnar nerve at the elbow consistent 
with cubital tunnel entrapment.  

On examination, there were no gross abnormalities of the 
elbow.  Range of motion showed that extension lacked 10 
degrees of what is normal.  There was no pain.  The veteran 
had full flexion of the elbow.  Supination of the left arm 
was 75 degrees; which is proximally 10 degrees less than 
normal; but there was no pain.  On palpation of the elbow, 
there was no tenderness.  Radial pulses were equal 
bilaterally in both upper extremities.  When addressing the 
distal limitation followed during repetitive use, the veteran 
reported that the pain is so severe that he has to rest the 
elbow for four to five hours before using the elbow again.  
The only limitation during flare-ups is increased pain.  As a 
result, the veteran uses the left arm as little as possible.  
X-rays showed nonunited epephysis of the medial epicondyle of 
the left humerus.  The veteran was diagnosed with left elbow 
traumatic arthritis secondary to old trauma.  The examiner 
noted that there was no pain on examination during range of 
motion exercises.  The examiner noted that the tingling in 
the veteran's fingers was consistent with carpal tunnel 
syndrome; but also could be from ulnar nerve entrapment.  He 
also stated that the ulnar nerve entrapment could be 
secondary to the arthritis.  

The veteran underwent another VA examination in January 2005.  
He continued to complain of tingling of his entire left hand 
and arm up to the shoulder.  He also complained of pain and 
difficulty using the entire left arm.  He reported that pain 
seemed worse at the left elbow in the medial aspect.  He 
reported that he has missed three weeks of work in the past 
month due to pain (in his left elbow, back, and right arm).  
Ulnar nerves were felt to be normal.  

Upon examination, the veteran was well developed, well 
nourished, and in no acute distress.  He had good strength in 
his deltoids, biceps, triceps, wrist extensors, and intrinsic 
muscles of the hands innervated by both the ulnar and median 
nerves.  Deep tendon reflexes were 2+ and equal in the upper 
extremities.  Pinprick was diminished on the radial side of 
the forearm as well as the entire hand on the left.  He had a 
positive Phalens bilaterally at the wrist.  He had negative 
Tinels at both wrists and at the elbows.  He also had extreme 
tenderness of the medial epicondyle on the left.  The 
examiner noted that on the recent EMG nerve conduction 
velocity test, there was no evidence of dysfunction (although 
the examiner admitted that mild amounts of dysfunction can be 
missed).  The examiner pointed out that the veteran did not 
have a positive Tinels with pain and numbness; nor did the 
examiner find any weakness in the ulnar distribution.  He 
opined that "certainly, his sensory loss in the left hand 
could be a combination of his ulnar and median nerves, 
although it is somewhat nonspecific.  I do feel that [the 
veteran] has a great deal of pain in that arm and a great 
deal of pain in the elbow probably due to his arthritis.  At 
present, there is no great evidence of an ulnar neuropathy 
there."      

A June 2005 treatment report from private Dr. B.C. reflects 
that the veteran complained that he cannot lift anything with 
his left hand (not even a fork or coke can) because of the 
pain in his left elbow and back pain.  

The Board once again notes that a rating in excess of 20 
percent is only warranted if the veteran's disability is 
manifested by flexion of the minor forearm limited to 55 
degrees; extension of the forearm limited to 100 degrees; or 
if the hand is fixed in supination or hyperpronation.  The 
Board notes that there is no medical evidence that reflects 
that the veteran's disability is so limiting.  To the 
contrary, the May 2004 examiner noted that the veteran had 
full flexion of the elbow; that he lacked only 10 degrees of 
extension; and that he lacked 10 degrees of supination.  
Furthermore, the examiner noted that there were no gross 
abnormalities of the elbow; there was no pain on range of 
motion exercises; and there was no tenderness to palpation.    

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the left elbow due to pain or flare-ups of pain, supported 
by objective findings, or due to excess fatigability, 
weakness or incoordination, to a degree that supports a 
rating in excess of 20 percent.  To the contrary, the May 
2004 VA examiner opined that the only limitation during 
flare-ups is increased pain. 
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At the veteran's January 2005 VA 
examination, he stated that he missed three weeks of work due 
to left elbow, back, and right arm pain.  The Board notes 
that two of these disabilities are not service related; and 
that the medical evidence fails to show marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service connected disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Back
The Board notes that the veteran's claim for service 
connection for postoperative fusion T6-T7 with intervertebral 
bone graft from right rib cage was originally denied by the 
RO in a May 1998 rating decision.  The veteran failed to file 
a timely notice of disagreement.  Consequently, the decision 
became final.  In November 2002, the RO denied the veteran's 
application to reopen the claim.  Once again, the veteran 
failed to file a timely notice of disagreement and the 
decision became final.  The evidence on record at the time of 
the November 2002 denial included the veteran's service 
medical records; a VA examination dated September 1997; and 
outpatient treatment records from the VA Medical Center in 
North Little Rock.  The September 1997 VA examiner was unable 
to establish a causal relationship between the veteran's back 
disability and his service connected left elbow disability.  
Moreover, the outpatient treatment reports failed to provide 
a competent medical opinion regarding a causal nexus.    

Evidence submitted since the November 2002 rating decision 
includes outpatient treatment records from VA Medical Centers 
in Little Rock and Central Arkansas; outpatient treatment 
records from the Baptist Health Center; a March 2004 
correspondence from Dr. B.D.C.; treatment reports from Dr. 
C.C.S. of the Arkansas Back Clinic; and medical records from 
the Social Security Administration.  

The evidence received since the May 1998 rating decision 
reflects that the veteran continues to have back pain and 
that he continues to seek treatment for it.  However, the 
basis for the previous denial has not been addressed by the 
new evidence.  There is still no competent medical opinion 
that links his back disability to his service connected left 
elbow disability.  In view of the basis for the May 1998 and 
November 2002 denials of service connection, the Board finds 
that the new evidence does not raise a reasonable possibility 
of substantiating the claim; and therefore it does not 
constitute new and material evidence.  The veteran's claim is 
therefore not reopened

Psychiatric disorder (depressed mood)
The Board notes that the veteran's claim for service 
connection for an adjustment disorder with depressed mood was 
denied by the RO in a November 2002 rating decision.  The 
veteran failed to file a timely notice of disagreement.  
Consequently, the decision became final.  The evidence on 
record at the time of the November 2002 denial included the 
veteran's service medical records; outpatient treatment 
records from the VA Medical Center in North Little Rock; and 
an October 2002 VA examination report and addendum.  At the 
October 2002 VA examination, the veteran reported that he 
always experiences some mild level of depression secondary to 
back pain (not left elbow pain).  The October 2002 VA 
examiner diagnosed the veteran with an adjustment disorder 
with depressed mood.  After reviewing the veteran's claims 
file, the examiner was unable to find evidence that his 
depression was secondary to his service connected left elbow 
disability.      

Evidence submitted since the November 2002 rating decision 
includes additional outpatient treatment records; and medical 
records from the Social Security Administration.  

The evidence received since the November 2002 rating decision 
reflects that the veteran continues to be treated for a 
psychiatric disorder.  However, the basis for the previous 
denial has not been addressed by the new evidence.  There is 
still no competent medical opinion that links his psychiatric 
disorder to his service connected left elbow disability.  To 
the contrary, the evidence appears to attribute his 
depression to marital difficulties and a divorce.  In view of 
the basis for the November 2002 denial of service connection, 
the Board finds that the new evidence does not raise a 
reasonable possibility of substantiating the claim; and 
therefore it does not constitute new and material evidence.  
The veteran's claim is therefore not reopened


ORDER

The appeal is denied.  




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


